*649Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri,
a la cual se unen el Juez Asociado Señor Negrón García y la Juez Asociada Señora Naveira de Rodón.
La cuestión medular que tenemos ante nos en el caso de autos se refiere al alcance de lo dispuesto en el Art. 30(g)(bis) de la Ley Núm. 75 de 28 de mayo de 1980 (8 L.RR.A. sec. 430(g)(bis)) Ley de Protección a Menores. Dicha disposición provee para que, en casos en los cuales se ventile la patria potestad, la custodia o la adopción de un menor de edad, la persona quien haya tenido a su cargo la custodia de facto de ese menor, pueda “comparecer y pre-sentar su posición y alegaciones” sobre el particular ante el foro de instancia. Nos toca interpretar qué grado de parti-cipación pueden tener dichos custodios de facto en los pro-cedimientos referidos.
La mayoría del Tribunal resuelve la cuestión aludida, limitando la participación de tales custodios de facto en cualquier caso a que el foro de instancia “los escuche”, pero negándole a éstos concretamente la posibilidad de: (1) ofre-cer prueba; (2) contrainterrogar testigos, y (3) rebatir la prueba de las partes en dichos procedimientos. Expresa-mente resuelve la mayoría que los custodios de facto, como tal, nunca tienen derecho a intervenir como parte en los procedimientos en cuestión.
Me parece muy desacertada la pauta decretada por la mayoría del Tribunal con respecto al asunto en cuestión. Se trata de una interpretación en exceso restrictiva de lo dispuesto en el referido Art. 30(g)(bis). No sólo le impone una camisa de fuerza a los custodios de facto, que en notables ocasiones puede resultar en detrimento del menor, sino que, además, no corresponde a los eminentes criterios *650procesales que rigen en nuestro ordenamiento jurídico. Veamos.
I
Para comenzar, el propio tenor del Art. 30(g)(bis) refe-rido intima un derecho de los custodios de facto a una par-ticipación adecuada en los procedimientos judiciales en cuestión. Se les reconoce el derecho a “comparecer ...ypre-sentar sus alegaciones”. Se trata de términos técnicos que en derecho se refieren precisamente a lo que hacen las par-tes en un procedimiento judicial. Véase la Regla 15 de Pro-cedimiento Civil de Puerto Rico, 32 L.P.R.A. Ap. III. Véanse, además: Agudo Cano v. Tribunal Superior, 95 D.P.R. 892 (1968); Aybar v. Vara, 54 D.P.R. 162 (1939); Gutiérrez v. Ramos, 45 D.P.R. 869 (1933); Gómez v. Jta. Exam, de Ingenieros, Inc., 40 D.P.R. 662 (1930); Mora v. Rivera, 25 D.P.R. 493 (1917). Más aún, es difícil compren-der qué sentido puede tener que a una persona se le reco-nozca el derecho a comparecer judicialmente y a presentar su posición y sus alegaciones, sin que ello apareje a la vez el derecho a demostrar la veracidad de la posición aducida y la validez de las alegaciones formuladas. Es bien sabido que en nuestro ordenamiento procesal, las alegaciones sólo tienen el propósito de bosquejar a grandes rasgos la recla-mación de una parte en una contienda judicial, y que la parte que las formula tiene el deber subsiguiente de sus-tanciar con prueba la validez de sus alegaciones. El Vocero v. Junta de Planificación, 121 D.P.R. 115 (1988); Sierra v. Tribunal Superior, 81 D.P.R. 554 (1959). El derecho a for-mular alegaciones, sin el correspondiente derecho a sus-tanciarlas con prueba, es evidentemente hueco y en nada promueve la finalidad cardinal de todo procedimiento judicial, que es descubrir la verdad de los hechos. Pueblo v. Ríos Nogueras, 111 D.P.R. 647 (1981); J.R.T. v. Aut. de Comunicaciones, 110 D.P.R. 879 (1981). Desde el punto de *651vista estrictamente procesal, pues, no puede ser que a los custodios de facto sólo se les haya concedido por ley el trunco derecho de esbozar meras alegaciones. En correcta juridicidad, el derecho a probar las alegaciones formuladas es consustancial con el derecho a presentarlas. El concepto de “presentar” su posición y sus alegaciones, según usado en el Art. 30(g)(bis) referido, debe entenderse en su acep-ción que significa “mostrar”, es decir, hacerla patente, darla a conocer y “convencer de su certidumbre”. Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984.
HH HH
Adentrándonos en los méritos substantivos del asunto ante nos, debe notarse que existen muy buenas razones para concederle a los custodios de facto una participación adecuada en los procedimientos referidos. Como se sabe, el interés preeminente que se busca proteger, mediante los procedimientos en cuestión, es el logro del máximo bienes-tar del menor. Marrero Reyes v. García Ramírez, 105 D.P.R. 90 (1976); Castro v. Meléndez, 82 D.P.R. 573 (1961); Rodríguez v. Gerena, 75 D.P.R. 900 (1954). Todo el entra-mado procesal de la Ley de Protección a Menores va diri-gido a procurar la decisión que mejor favorezca al menor. 8 L.P.R.A. see. 403.
Resulta, sin embargo, que las determinaciones judicia-les referentes a cosas tales como la custodia, la patria po-testad o la adopción de menores no son siempre fáciles de hacer. Según hemos señalado reiteradamente, tales deter-minaciones requieren la cuidadosa ponderación de nume-rosos factores delicados y sutiles. Nudelman v. Ferrer Bolívar, 107 D.P.R. 495 (1978); Marrero Reyes v. García Ramírez, supra. Con gran frecuencia requieren, además, poner elementos conflictivos en fino balance: reclamos en-contrados de los padres, o de éstos frente al Estado, o de *652unos y otros frente a terceros que también tienen intereses legítimos en el asunto. Las difíciles decisiones judiciales muchas veces tienen que tomarse de cara a las opiniones antagónicas de los peritos y testigos de partes contrarias. Se trata, como hemos reconocido antes, de un “asunto de tan extrema dificultad”. (Enfasis suplido.) Marrero Reyes v. García Ramírez, supra, pág. 106.
El logro de la solución más justa en el angustioso pro-ceso aludido exige contar con el mayor caudal informativo disponible. En lo posible, deben traerse a colación todos los datos, la prueba y los puntos de vista que sean pertinentes. Sólo así se pueden evaluar y sopesar adecuadamente los diversos y complejos factores que nuestra jurisprudencia ordena que deben analizarse en estos asuntos.
A la luz de lo anterior, es evidente que en muchas oca-siones son de gran valor los criterios y los conocimientos sobre los menores que puedan aportar sus custodios de facto. Según reconoce la propia mayoría en su opinión, en muchas instancias son los custodios de facto quienes han estado a cargo de los menores por espacios prolongados de tiempo, atendiéndolos y procurando su rehabilitación cuando éstos han sido abandonados, maltratados o abusados. Incluso en ocasiones, los custodios de facto han tenido a los menores en sus hogares de crianza por mayor tiempo que los propios padres biológicos, como sucedió en el caso de autos respecto a M.A.S., quien vivió con su madre biológica por sólo cuatro meses a partir de su nacimiento y entonces vivió por varios años corridos con su padres de crianza, que son los custodios de facto en el caso de autos. No es sorprendente que, en situaciones como éstas, los padres de crianza conozcan mejor al menor que sus propios padres biológicos. Restringir la intervención judicial de es-tos custodios en casos como el de autos, como lo decreta la mayoría aquí, es un grave error, muy detrimental para el menor. Estos custodios, que con afecto y esmero han estado velando por el bienestar del menor durante varios años, *653son sus verdaderos padres. Ciertamente tienen algo impor-tante que decir y demostrar en el proceso judicial sobre la custodia futura del menor. Resolver lo contrario significa, en términos prácticos, dar al traste e ignorar toda nuestra extensa jurisprudencia sobre la obligación del Estado de procurar el máximo bienestar del menor y sobre cómo se cumple con esa obligación mediante el estudio y la ponde-ración de todos los factores pertinentes a la situación del menor.
H-H h-1 h-1
En las ocasiones y situaciones aludidas en el acápite anterior, la restrictiva interpretación que la mayoría le da al Art. 30(g)(bis) referido priva a los custodios de facto hasta de los derechos de intervención judicial que éstos hubieran tenido, aun si ese artículo no existiese, al amparo de la Regla 21 de Procedimiento Civil de Puerto Rico, 32 L.P.R.A. Ap. III. Si la Ley de Protección a Menores no le hubiese otorgado a los custodios de facto aludidos el dere-cho a comparecer y a presentar su posición en los procedi-mientos judiciales en cuestión, éstos hubiesen podido inter-venir no obstante en dichos procedimientos, con arreglo al indudable interés que tienen en el asunto objeto del litigio. Ello es así porque en el ordenamiento procesal moderno se permite la intervención de personas interesadas, con la mayor liberalidad, a los fines de resolver el asunto en liti-gio de la forma más completa y adecuada posible. Ready Mix Concrete v. R. Arellano & Co., 110 D.P.R. 869 (1981). Sólo se requiere que quien solicita la intervención demues-tre “algún interés” en el asunto objeto del litigio. Chase Manhattan Bank v. Nesglo, Inc., 111 D.P.R. 767, 770 (1981). Y, claro está, no puede negarse racionalmente que una persona que ha estado cuidando a un menor por un espacio de tiempo prolongado, y quien ha desarrollado con éste hondos vínculos de afecto y solidaridad, tiene “algún *654interés” en la determinación de su custodia futura o de su adopción. Resulta entonces que una medida como el Art. 30(g)(bis) en cuestión, que se legisló para promover la par-ticipación de los custodios de facto en los procedimientos judiciales pertinentes, termina convirtiéndose por fíat de una mayoría de este Tribunal, en una camisa de fuerza para privar a estos custodios incluso de la participación que de otro modo ellos hubiesen tenido de ordinario. Este resultado insólito e incongruente es otra prueba más del error de la mayoría.
IV
Para concluir, es menester reconocer que una razón que ofrece la mayoría para justificar su decisión de truncar el alcance del Art. 30(g)(bis) de la Ley de Protección a Meno-res, supra, puede tener algún mérito. Ciertamente no debe estimularse que las salas de nuestros tribunales se con-viertan en “cuadriláteros de pelea entre los padres biológi-cos y los custodios de facto”. Más precisamente, no debe permitírsele a los custodios usar el foro judicial para inter-ponerse injustificadamente con los amplios y legítimos de-rechos que tienen los padres biológicos con respecto a sus hijos.
El problema con la postura de la mayoría es que prohíbe la participación adecuada de los custodios de facto en cual-quier caso, independientemente de si existen o no razones legítimas para permitirles tal participación. El dictamen mayoritario es tan en extremo restrictivo que limita la in-tervención de los custodios de facto no sólo cuando éstos conocen al menor mejor que sus propios padres biológicos, sino incluso en casos en los cuales los custodios no estén tratando de impedir que los padres biológicos recobren la custodia o patria potestad sobre el menor, sino sólo que ello ocurra, digamos, cautelosamente.
*655En mi opinión, la solución justa al asunto de autos la hemos formulado ya antes, al discernir el criterio que ha de utilizarse para determinar si se debe permitir la interven-ción de una persona en un pleito al amparo de la Regla 21 de Procedimiento Civil, supra. Hemos resuelto que ese cri-terio es de orden pragmático, no conceptual. No se deter-mina de antemano si la intervención se permite o no. Se decide, más bien, caso a caso, como cuestión práctica, a la luz de los hechos concretos del caso. El análisis puede va-riar de pleito a pleito. Así no se permite la intervención indiscriminada, ni se excluye a priori la de una persona que tiene un interés real que amerite protección. Chase Manhattan Bank v. Nesglo, Inc., supra; R. Mix Concrete v. R. Arellano & Co., supra. Tal es la norma que, por analo-gía, ha debido adoptar la mayoría con respecto al asunto que aquí nos concierne: que se determine el grado de par-ticipación judicial de los custodios de facto en los procedi-mientos en cuestión conforme a las realidades particulares de éstos en relación con el objeto del litigio. Así pues, en situaciones en las cuales dichos custodios no han tenido contactos significativos con el menor, su participación sería limitada. Pero en aquellos en que éstos han tenido más y mejores relaciones con el menor que sus propios padres biológicos, ciertamente se les permitiría una plena partici-pación en los procedimientos.
Como la mayoría resuelve de otro modo, que considero muy desacertado, DISIENTO.